Opinion of the Court,
by Judge Mills.
IT was erroneous to try ,the cause as to Waring, without disposing of it as to Gardner, the other defenfrom whom Waring obtained the note by assignment, the judgment on which is enjoimed by the bill. Besides, the merits of the case did not entitle Waring any decree, because it was not shown that Gardner had any title to the land for which the notes were given, and which he was to convey.
The decree must, therefore, be reversed with costs, an(j j.|10 cau30 [,e remanded, that further proceedings may there be had against both defendants below, not inconsistent with this opinion.